Name: Commission Regulation (EC) No 1998/1999 of 17 September 1999 on the issuing of import licences for bananas under the tariff quotas and the quantity of traditional ACP bananas for the fourth quarter of 1999 and on the submission of new applications
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 18. 9. 1999L 247/10 COMMISSION REGULATION (EC) No 1998/1999 of 17 September 1999 on the issuing of import licences for bananas under the tariff quotas and the quantity of traditional ACP bananas for the fourth quarter of 1999 and on the submission of new applications THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1257/1999 (2), and in particular Article 20 thereof, (1) Whereas Commission Regulation (EC) No 2362/93 (3), as amended by Regulation (EC) No 756/1999 (4), lays down detailed rules for the application of Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community; (2) Whereas Article 17 of Regulation (EC) No 2362/98 lays down that where, in the case of a given origin or origins referred to in Annex I, the quantities covered by import licence applications exceed the quantity available, a reduction percentage to be applied to applications must be set; (3) Whereas the quantities available for import under the tariff quotas or the quantity of traditional ACP bananas are laid down for the fourth quarter of 1999 by Commission Regulation (EC) No 1623/1999 (5), as amended by Regulation (EC) No 1824/1999 (6); (4) Whereas in the case of the quantities covered by licence applications that are either less than or equal to the quantities available, licences are issued for the quantities applied for. However, for certain origins, the quantities applied for exceed the quantities available set out in the Annex to Regulation (EC) No 1623/1999. Therefore, a reduction percentage should be set to be applied to each licence application for the origin or origins involved; (5) Whereas the maximum quantity for which licence applications may still be submitted in accordance with Article 18 of Regulation (EC) No 2362/98 should be set, taking account of the available quantities fixed by Regu- lation (EC) No 1623/1999 and the applications accepted at the end of the application period; (6) Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible; (7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Import licences for bananas shall be issued under the tariff quotas and the quantity of traditional ACP bananas referred to in Article 18 of Regulation (EEC) No 404/93 for the fourth quarter of 1999 for: (a) the quantity indicated in the licence application, multiplied by reduction coefficients of 0,6337, 0,4941, 0,5903, 0,9148 and 0,5180 for applications indicating the origins Columbia, Costa Rica, Ecuador, Panama and Other respectively; (b) the quantity indicated in the licence application for applic- ations indicating origins other than those referred to in (a). Article 2 The quantities for which licence applications may still be lodged in respect of the fourth quarter of 1999 are laid down in the Annex. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 293, 31.10.1998, p. 32. (4) OJ L 98, 13.4.1999, p. 10. (5) OJ L 192, 24.7.1999, p. 37. (6) OJ L 221, 21.8.1999, p. 6. EN Official Journal of the European Communities18. 9. 1999 L 247/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1999. For the Commission Franz FISCHLER Member of the Commission (tonnes) Quantities available for new applications ANNEX Traditional ACP bananas 308 978,252